Citation Nr: 0319597	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for neuropathy/carpal 
tunnel syndrome.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
had active service from April 1968 to August 1971, including 
service in the Republic of Vietnam from March 1969 to August 
1969.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  By a Board decision issued in April 
2000, in pertinent part, claims of entitlement to service 
connection for headaches, neuropathy/carpal tunnel syndrome, 
a back disorder, a bilateral knee disorder, and a bilateral 
foot disorder were denied as not well grounded.  The veteran 
appealed those determinations to the United States Court of 
Appeals for Veterans Claims (the Court).  By an order issued 
in April 2001, the Court vacated those denials of entitlement 
to service connection, in light of statutory changes which 
removed the requirement that the veteran submit a well-
grounded claim. 

By a decision issued in June 2002, the Board again denied the 
claims of entitlement to service connection for 
neuropathy/carpal tunnel syndrome, a low back disorder, a 
bilateral knee disorder, and a bilateral foot disorder.  The 
veteran again appealed the determinations to the Court.  The 
parties submitted a Joint Motion for Partial Remand in March 
2003, on the basis that the Board's decision did not meet the 
notice requirements set forth in Quartuccio v. Principi, 16 
Vet. App. 187 (2002), which had been decided approximately 
one week before the Board's June 2002 decision, as 
interpreted in Charles v. Principi, 16 Vet. App. 370 (2002), 
decided several months after the Board decision on appeal was 
issued.  The Court, by an order issued in March 2003, vacated 
the Board's June 2002 decision, and remanded the claims for 
readjudication.  The claims are before the Board for further 
action consistent with that order.



REMAND

In light of the Court's decisions in Quartuccio, supra, and 
in light of the recent holding of Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), readjudication of the veteran's 
claims of entitlement to service connection for 
neuropathy/carpal tunnel syndrome, a low back disorder, a 
bilateral knee disorder, and a bilateral foot disorder 
requires REMAND to the agency of original jurisdiction.  

In its June 2002 decision, the Board also noted that it would 
undertake additional development on the issue of entitlement 
to service connection for headaches, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  However, because of 
the veteran's appeal to the Court, the Board has not yet had 
an opportunity to begin such development.  In light of the 
decision in Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this claim will also be Remanded with the claims 
addressed in the vacated June 2002 Board decision.  

Under these circumstances, the appeal is REMANDED for the 
following action:

1.  The RO should assure that the record 
reflects that the veteran has been 
advised of the enactment of the VCAA, of 
his responsibilities under the Act, and 
of VA's duties and responsibilities under 
the Act.  The RO should specifically 
advise the veteran of the period of time 
in which he may timely submit or identify 
evidence which might substantiate his 
claims, and the RO should specifically 
advise the veteran as to when that period 
ends.  The RO should afford the veteran 
the opportunity to submit or identify any 
additional evidence he believes may 
substantiate his claims.

2.  The RO should obtain the veteran's medical 
records from the VA Medical Centers in Nebraska 
City, Nebraska, and Lincoln, Nebraska for any 
treatment for headaches, neuropathy/carpal tunnel 
syndrome, a low back disorder, a bilateral knee 
disorder, and a bilateral foot disorder during the 
period of April 1999 to the present.  Request all 
records, to include records of inpatient or 
outpatient care and results of laboratory and 
diagnostic testing.  
3.  The RO should ask the veteran if he has 
received care at any VA facility other than the 
Nebraska City, Nebraska, or Lincoln, Nebraska 
Medical Centers, and, if so, to provide a list of 
any and all additional VA facilities at which he 
has received health care for headaches, 
neuropathy/carpal tunnel syndrome, a low back 
disorder, a bilateral knee disorder, and a 
bilateral foot disorder since April 1999.  If the 
veteran reports that he has received treatment at 
any other VA facility, request the veteran's 
records from the identified facility(ies).
4.  The RO should ask the veteran to provide a list 
of all non-VA health care providers that have 
treated him for headaches, neuropathy/carpal tunnel 
syndrome, a low back disorder, a bilateral knee 
disorder, and a bilateral foot disorder from April 
1999 to the present.  Attempt to obtain records 
from each health care provider he identifies.
5.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the cause or onset of 
the claimed disorders, including 
statements from fellow former service 
members, letters, clinical examinations 
conducted for insurance or education 
purposes, statements from former co-
workers or supervisors or family members, 
photographs, and any other evidence which 
might substantiate any relevant 
contention.  The veteran should be 
advised that clinical evidence of the 
claimed disorders proximate to service is 
especially persuasive, and should be 
identified if available.

6.  After the above development has been conducted, 
the RO should determine whether any additional 
development is required.  In particular, the RO 
should consider whether medical examination or 
other development is warranted if there is clinical 
evidence of diagnosis of peripheral neuropathy or 
if there is evidence that the veteran had carpal 
tunnel syndrome in service or proximate to service, 
or if there is evidence that the veteran had a low 
back disorder in service or proximate to service or 
any clinical opinion relating a current back 
disorder to the veteran's service, or if there is 
evidence of a chronic left knee or right knee 
disorder in service or proximate to service, or if 
any foot disorder other than amputation of the 
right great toe or tinea pedis with onychomycosis 
is noted.  
Any appropriate development necessary, including 
obtaining examination or opinion, should be 
conducted.  
7.  The RO should afford the veteran an examination 
to determine the nature and etiology of any 
headache disorder present.  The claims folder and a 
copy of this remand must be provided to the 
examiner prior to the examination.  The examiner 
should be requested to review the pertinent records 
associated with the claims files, including the 
history in service, with particular attention to 
clinical records reflecting complaints of headaches 
in April 1968, May 1968, and October 1968, as well 
as the veteran's contention, expressed in a 
statement submitted in April 2002, that his 
headaches may be due to a right ear sensitivity.  
The examiner should be requested to summarize the 
relevant facts noted on review and state what 
materials were reviewed to obtain these facts.  
Based on examination of the veteran and review of 
the history, the examiner should describe the 
symptoms and clinical findings, render a diagnosis, 
if any, of any current headache disorder, and 
provide the following opinions:
?	What is the etiology of the veteran's current 
complaints of headaches?  If a current 
headache disorder is present, is it at least 
as likely as not that the current headache 
disorder is etiologically related to headaches 
in service or is otherwise related to active 
duty service?  
?	Is any diagnosed current headache disorder 
proximately due to or aggravated by any other 
current disorder, including hearing loss of 
the left ear?  The examiner should state the 
basis (rationale) for the conclusion(s) 
provided.
8.  The RO should then readjudicate each of the 
veteran's claims for service connection.  If any 
decision remains adverse to the veteran, the 
veteran and his representative should be furnished 
a supplemental statement of the case and afforded 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


